QUINCE, J.,
concurring in part and dissenting in part.
I agree with the majority’s determination that the proposed constitutional amendment complies with the single-subject requirement. However, I dissent from the majority’s view that the ballot summary is misleading. I do not believe that the first sentence of the summary is misleading. It is in part a restatement of the public policy that is presently articulated in article II, section 7(a) of the Florida Constitution, the same section that will contain this proposed amendment if passed by the people of this State. As Justice Lewis points out in his separate opinion, the first sentence of this summary (“Public participation in local government comprehensive land use planning benefits Florida’s natural resources, scenic beauty and citizens.”) is no more misleading than other ballot summaries that the people have been allowed to vote on. See Advisory Op. to the Attorney Gen. re Limiting Cruel & *775Inhumane Confinement of Pigs During Pregnancy, 815 So.2d 597 (Fla.2002); Advisory Op. to Attorney Gen.—Limited Marine Net Fishing, 620 So.2d 997 (Fla.1993).
Therefore, I would approve the proposed amendment for placement on the ballot.
ANSTEAD and LEWIS, JJ., concur.